EXAMINER'S AMENDMENT/COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regards to the amendment filed on June 16, 2022, all the requested changes to the claims and specification have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 1, 5-7, 10-12, 22-23 and 27 are pending.
Election/Restrictions
Claim 1 is allowable. Claims 6, 7, 10, 12, 22, and 23, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Species I-VI, as set forth in the Office action mailed on April 18, 2022, is hereby withdrawn and claims 6, 7, 10, 12, 22, and 23 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


REASONS FOR ALLOWANCE
Claim(s) 1, 5-7, 10-12, 22-23 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: Patent No. 10,451,421 to Sanders et al. (hereinafter “Sanders”) is considered the closest available prior art and was cited in the Information Disclosure Statement (“IDS”) filed on February 5, 2021. As seen in his FIGS. 1A-1B and FIG. 3, Sanders discloses most of the limitations of independent claims 1 and 27 except for the claimed holding parameter value. In the examiner’s opinion, it would not have been obvious to modify the hollow core optical fiber used in the resonator coil (302) of Sanders to have a holding parameter value that falls within the same ranges specified by the independent claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The journal article titled “Truly single-mode polarization maintaining hollow core PCF” published in Proceedings of SPIE to J. K. Lyngsø et al. (hereinafter “Lyngsø”) is similar to Patent Pub. No. US 2014/0003778 A1 also cited in the aforementioned IDS in that Lyngsø teaches a hollow core photonic crystal fiber having an h-parameter below 10-4 m-1.  However, as seen in FIG. 5 of Lyngsø, the h-parameter does not fall within any of the holding parameter ranges specified by the independent claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



or
July 6, 2022